In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-949V
                                      Filed: July 3, 2018
                                        UNPUBLISHED


    KIMBERLY HOLWAY,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Petitioner’s Motion for a Decision;
    v.                                                       Dismissing Her Petition; Influenza
                                                             (Flu) Vaccine; Shoulder Injury
    SECRETARY OF HEALTH AND                                  Related to Vaccine Administration
    HUMAN SERVICES,                                          (SIRVA); Insufficient Proof of
                                                             Causation; Vaccine Act Entitlement;
                       Respondent.                           Denial Without Hearing


Shealene Priscilla Wasserman, Muller Brazil, LLP, Dresher, PA, for petitioner.
Julia Marter Collison, U.S. Department of Justice, Washington, DC, for respondent.

                                               DECISION1

Dorsey, Chief Special Master:

       On July 14, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program (“the Program”), 42 U.S.C. §300aa-10, et seq.,2
(the “Vaccine Act”), alleging that she suffered a Shoulder Injury Related to Vaccine
Administration (“SIRVA”) as a result of her October 23, 2015 influenza (“flu”)
vaccination. Petition at 1-2. The information in the record does not show entitlement to
an award under the Program.

        On July 3, 2018, petitioner moved for a decision dismissing the petition,
acknowledging that insufficient evidence exists to demonstrate entitlement to
compensation. (ECF No. 17). Petitioner indicated in her motion that “[a]n investigation
of the facts and science supporting her case has demonstrated to Petitioner that she will
be unable to prove that she is entitled to compensation in the Vaccine Program.” Id.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Petitioner further indicated that she “understands that a decision by the Special Master
dismissing her petition will result in a judgment against her. Petitioner has been advised
that such a judgment will end all of her rights in the vaccine program.” Id.

        To receive compensation under the Program, petitioner must prove either 1) that
she suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table –
corresponding to one of her vaccinations, or 2) that she suffered an injury that was
actually caused by a vaccine. See §§ 13(a)(1)(A) and 11(c)(1). Petitioner is further
required to demonstrate that she either suffered the sequela of her injury for more than
six months, or that her injury required inpatient hospitalization and surgical intervention,
or that petitioner died as a result of the vaccine administration. See §11(c)(1)(D).
Examination of the record does not disclose preponderant evidence that petitioner has
satisfied these requirements.

       Under the Vaccine Act, a petitioner may not be awarded compensation based on
the petitioner’s claims alone. Rather, the petition must be supported by either the
medical records or by a medical opinion. § 13(a)(1). In this case, the record does not
contain medical records or a medical opinion sufficient to demonstrate that the vaccinee
was injured by a vaccine. For these reasons, in accordance with § 12(d)(3)(A),
petitioner’s claim for compensation is denied and this case is dismissed for
insufficient proof. The Clerk shall enter judgment accordingly.3

IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2